 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE
 7
      SHARON ELAINE BURLESON,
                                                        CASE NO. C18-0513RSL
 8
                            Plaintiff,
 9
                    v.                                  ORDER GRANTING
                                                        EXTENSION OF TIME
10
      SECURITY PROPERTIES
11
      RESIDENTIAL, LLC, et al.,
12
                            Defendants.
13

14          Currently pending before the Court are three motions to dismiss. Dkt. # 53, # 54,
15   and # 55. On the day the motions were noted for consideration, plaintiff filed a motion
16   for an extension of time in which to respond. Dkt. # 61. Plaintiff is pursuing this
17   litigation pro se and has been struggling to keep up with the motions, amendments, and
18   dismissals that have occurred in this case. She missed the deadline for filing her
19   responses and explains that “the trials of working as a lone-Pro Se complainant come
20   forth as mental miscues of forgotten or missed execution dates . . . .” Dkt. # 61 at 5.
21          The Court is cognizant of the challenges of pursuing federal litigation without
22   any legal training or familiarity with the procedures that govern this proceeding. It also
23   has a strong preference for resolving issues on the merits, rather than on calendaring
24   errors. A brief extension of time in which to file responses to the pending motions is
25   therefore warranted. Plaintiff is reminded, however, that she chose to initiate this lawsuit
26
     ORDER REGARDING MOTIONS
     TO EXTEND TIME
 1   and has accused defendants of various wrongs, causing them to incur fees and subjecting
 2   them to great uncertainty and potential distress. If she has a viable claim, she must move

 3   forward in proving it expeditiously.
 4

 5          For all of the foregoing reasons, plaintiff’s motion (Dkt. # 61) is GRANTED. The

 6   Clerk of Court is directed to renote defendants’ motions to dismiss (Dkt. # 53, # 54, and
 7   # 55) on the Court’s calendar for Friday, October 26, 2018. Plaintiff’s responses are due
 8   on or before Monday, October 22, 2018. No further extensions of time to respond will

 9   be granted.

10

11          Dated this 2nd day of October, 2018.
12                                             A
                                               Robert S. Lasnik
13                                             United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26
     ORDER REGARDING MOTIONS
     TO EXTEND TIME
                                                -2-
